The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.

Response to Arguments
Examiner acknowledges the receipt of the Applicant’s Amendment dated October 6, 2021. Applicant amended claims 46, 62, 71, and 72. Claims 46-72 are pending.
Applicant's arguments with respect to claim interpretation under 35 U.S.C. 112(6) of “imaging device chip package module” is persuasive and the claims are no longer interpreted under 35 U.S.C. 112(6). 
Examiner finds Applicant’s arguments as to Green’s sizing taken out of context as not persuasive, as “an outer diameter of 10 mm or less” for an insertion tube and “no more than 3 mm” for an endoscope diameter are disclosed explicitly. However in order to expedite prosecution and to address Applicant’s persuasive arguments as to Green deficient in its disclose of the amended imaging device chip package module, the claims are rejected under 35 U.S.C. 103(a) as discussed below in view of the new grounds of rejection as necessitated by the amendment.

Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant amended claims 71 and 72 and the previous rejections are withdrawn.
Claim 62 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 62 recites the limitation "imaging sensor" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46-48, 50-56, 59, 60, 62, 63, 66, 67, and 69-72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kazakevich (U.S. Publication 2003/0032863) and in further views of Adair et al. (U.S. Patent 6,211,904, hereinafter “Adair”) and Sekino et al. (U.S. Patent 6,398,776, hereinafter “Sekino).
As to Claim 46, Kazakevich discloses a small diameter endoscope probe (1) in [0025] and Fig. 1A, 1B, and 2 for viewing within a mammalian body comprising:
an endoscope imaging device (10) in [0025] and Fig. 1B having a handle (5) in [0025] and Fig. 1B connected to a tubular probe (41) in [0025] and Fig. 1B for insertion through a portion of skin of a patient, the tubular probe having a diameter of less than 2 mm (sized to fit within a cannula as described in [0032] wherein reducing size of the imaging probe is desired as described in [0036]) wherein the endoscope imaging device comprises a light emitting diode (LED) light source (25a, 25b, 25c, 25d) in [0029] and Figs. 3A-3B and an imaging device chip package module including an image sensor (24) in [0029] and Fig. 3A and an image processor (26) in [0031] and Fig. 3A;
a lens (22) in [0031] and Fig. 3A at the distal end of the tubular probe that couples an image to the imaging device;
a fluid delivery port (86) in [0039] and Figs. 8-9; and
a cannula “cannula” in [0032] wherein the tubular probe is inserted through the cannula.
As to Claims 46-48, 50-56, 59, 60, 62, 63, 66, 67, and 69-72, although Kazakevich discloses a control unit (32) in [0025], Kazakevich does not further disclose a clock and controller or specific diameter sizing of less than 2mm. Adair teaches in the analogous art of endoscopes that alongside reducing size of imaging devices, technology such as SOI allows for increased clock speed and reduced power consumption for circuits including those for CMOS imagers in 5/55 to 6/10 wherein a typical diameter of an imaging section is in the range of 2-10mm in 23/30-32. Adair teaches that an image sensor (40) in 12/10 and Fig. 4 operates with an image processor (50) in 12/19, a clock “clock signals” in 13/6 and “timing and control circuits 92” in 13/14 and Fig. 4a and a controller (52) in 12/13 and (60) in 12/34. It would be obvious to provide the imaging device chip package module of Kazakevich with a clock and controller as taught by Adair in order to fulfill the same functions with predictable results. In addressing the problem of minimizing size and power consumption, Sekino teaches in the related field of endoscopy an endoscope less than 2mm in diameter and specifically 1.0-1.8mm in diameter in 8/61-67 injecting medical fluid through a lumen in 4/58-64. In view of the teachings of Kazakevich with Adair and Sekino, as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention was made to provide that further improvements for smaller size and less power consumption as demonstrated by the specific sizing taught by Sekino in order to fulfill the same functions with predictable results.
As to Claim 47, Kazakevich in view of Adair and Sekino discloses the probe of claim 46, wherein Adair further teaches in Fig. 1b a disposable sheath (18) in 8/64 that encloses a fiber optic imaging tube (20) in 8/67 when the sheath is detachably connected to the handle with a connector (distal portion of (12) in 8/53), the disposable sheath further including a sheath base (30) in 9/35 and an annular illumination channel “the gap between inner tube 20 and outer tube 18 forms a space” in 9/1-2 having a plurality of optical fibers (22) in 9/2-3 that are optically coupled with a fiber optic bundle in the sheath base to the lens (55) in Col. 6 Line 19 and Fig. 2. It would have been obvious to one of ordinary skill at the time of invention to provide the probe of Kazakevich with additional illumination means as taught by Adair in order to fulfill the same function of illumination with predictable results.
As to Claim 48, Kazakevich in view of Adair and Sekino discloses the probe of claim 48, wherein Adair teaches that fluorescence-guided endoscopy and utilizing certain pre-selected wavelengths as desired in 7/1-4 and 9/9-12 is known in the art. It would have been obvious to one of ordinary skill in the art to provide the LEDs of Adair with pre-selected wavelengths as taught by Adair in order to fulfill the same function of illumination with predictable results during fluorescence-guided endoscopy.
As to Claim 50, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 further comprising a battery (42) in [0036] and Fig. 7 in another analogous embodiment, an antenna (43) in [0036], a wireless receiver (33) in [0025] and Fig. 1A, and a wireless transmitter (26) in [0031] and Fig. 3A that transmits video images to a control unit (32) in [0025] and Fig. 1A.
As to Claim 51, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 further comprising a power regulation circuit (26) in [0031] and Fig. 3A connected to a battery (42) in [0036] and Fig. 7 in another analogous embodiment, the LED light source, the processor and the imaging device chip package module.
As to Claim 52, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 wherein Adair teaches in Fig. 1b a disposable sheath (18) in 8/64 having a concentric optical fiber array (22) in 9/2-3 that fills a cavity “the gap between inner tube 20 and outer tube 18 forms a space” in 9/1-2 between an inner tube (20) in 8/67 and an outer tube (20) in 8/67 having a diameter less than 2 mm.
As to Claim 53, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 wherein Adair teaches in Fig. 1b an imaging fiber bundle (22) in 9/2-3 that is rigidly connected to the handle, a proximal end of the imaging fiber bundle being optically coupled to an optical coupler (distal portion of (12) in 8/53).
As to Claim 54, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 wherein Adair teaches in Fig. 1b an imaging tube that is detachable from the handle by force.
As to Claim 55, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 wherein the tubular probe is insertable into an orthopedic joint in a body for imaging of the joint without a distending fluid being insertable through the cannula.
As to Claim 56, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 further comprising a second lens as shown in Fig. 3A that optically couples images to the imaging device chip package module.
As to Claim 59, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 wherein Adair further teaches a cable (23) in Figs. 6 and 7 with control wires (24) in 9/2-3 connecting the handle to a computer (229) in 17/40.
As to Claim 60, Kazakevich in view of Adair and Sekino discloses the probe of claim 59 wherein Adair further teaches that the computer controls operation of the handle via control wires (24) in 9/2-3.
As to Claim 62, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 wherein the imaging sensor comprises a CMOS imaging device “CMOS imager” in [0029].
As to Claim 63, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 wherein the imaging device chip package module detects light having a wavelength in a range of 300nm to 1900nm (visible light spectrum).
As to Claim 66, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 wherein Adair further teaches a cutting element (316) in 20/17-19 and Fig. 7 usable with the probe in known endoscopic procedures to collect tissue samples.
As to Claim 67, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 wherein the tubular probe includes a lens multiple lenses shown in Fig. 3A, a mirror or a prism at a distal end for side viewing (the probe being articulatable in [0032]-[0033] to the side during normal operation).
As to Claim 69, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 further comprising a fluid delivery channel (83) in [0039] and Fig. 9 that capably delivers air, water and other fluids for delivering medication or imaging dye to a region of interest in a body lumen or cavity (delivering medication or imaging dye being intended use, which is additionally taught by Adair during normal operation in 15/45).
As to Claim 70, Kazakevich in view of Adair and Sekino discloses the probe of claim 46 further comprising a control panel (14) in [0026] and Fig. 2 on the handle.
As to Claim 71, Kazakevich in view of Adair and Sekino discloses a method of performing a surgical procedure wherein the tubular probe of claim 46 is inserted into a joint (any region in the patient larger than the probe) of a patient for viewing a joint region during a surgical procedure, the handle having a control panel (14) in [0026] and Fig. 2 for actuating an imaging procedure wherein Adair also teaches that a medicating fluid “desired fluids or gas” being delivered via channels 357 in 21/18-51 is inserted into the joint through the fluid delivery port. It would have been obvious to provide the probe of Kazakevich with additional channels of Adair during normal endoscopy procedures in order to reduce patient trauma and intubation (Adair, 21/46-51).
As to Claim 72, Kazakevich in view of Adair and Sekino discloses the method of claim 71 wherein Adair further teaches a surgical tool (316) in 20/17-19 and Fig. 7 usable with the probe in known endoscopic procedures through the cannula and into the joint region. It would have been obvious to provide the probe of Kazakevich with the surgical tool of Adair during normal endoscopy procedures when separating, cutting, and manipulating tissue at a desired location is needed (Adair, 20/16-19).

Claims 49 and 68 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kazakevich, Adair, and Sekino and in further views Green (U.S. Patent 5,928,137, hereinafter “Green”).
As to Claim 49, Kazakevich in view of Adair and Sekino discloses the probe of claim 48, wherein Adair teaches that fluorescence-guided endoscopy and utilizing certain pre-selected wavelengths as desired in 7/1-4 and 9/9-12 is known in the art, however does not specifically disclose a gallium nitride diode laser. Green teaches a tubular probe in the related field of endoscopy that comprising a laser light source that comprises a gallium nitride diode laser as described in Col. 17 Line 46. It would have been obvious to one of ordinary skill in the art to provide the probe of Kazakevich with the light source taught by green in order to fulfill the same function of illumination at pre-selected wavelengths during fluorescence-guided endoscopy.
As to Claim 68, Kazakevich in view of Adair and Sekino discloses the probe of claim 46, however does not specifically disclose a length. wherein the tubular probe is between 50mm and 2500mm in length as described in Col. 9 Lines 50-52. Green a tubular probe in the related field of endoscopy wherein the tubular probe is between 50mm and 2500mm in length as described in Col. 9 Lines 50-52. It would have been obvious to one of ordinary skill in the art to provide the probe of Kazakevich at a length taught by Green in order to fulfill the same function of in vivo illumination with a tubular probe with predictable results.

Claims 57, 58, and 61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kazakevich, Adair, and Sekino and in further views of Ritchey (U.S. Publication 2007/0182812). 
As to Claims 57 and 58 in particular, Kazakevich discloses the probe of claim 46 wherein the handle is electrically connected (via wireless communication) to a base unit (37) in [0025] and Fig. 1A with a display monitor 35, however does not specifically disclose a computer and a touchscreen display. As to Claim 61 in particular, Kazakevich discloses the probe of claim 60 however does not specifically disclose a laptop.
As to Claims 57, 58, and 61, Ritchey is applied as a secondary teaching in the analogous art of endoscopes to evidence the level of ordinary skill in the art. In particular, Ritchey teaches that in the related field of imaging including endoscopic imaging with endoscopes in [0026] and [0308] that imaging is advantageously linked with computers in [0012] and “wireless laptops” having wireless communication in [0032] with batteries in [0324] and [0326] and touchscreens in [0439], [0444], [0451], and [0457] for user input. In view of the teachings of Kazakevich with Ritchey, as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the control unit and data storage device of Kazakevich in the form of electronic equivalents taught by Ritchey in order to fulfill the same functions with predictable results.

Claims 64 and 65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kazakevich, Adair, and Sekino and in further views of Dowling et al. (U.S. Publication 2005/0099824, hereinafter “Dowling”).
As to Claims 64 and 65, Kazakevich discloses the probe of claim 46 however does not specifically describe identification means. Dowling teaches that serial numbers, radio frequency identifiers, and barcodes provide utility for lighting units in Pars. [0147], [0195] and [0213] for identification purposes. In view of the teachings of Kazakevich and Dowling, as a whole, it would have been obvious to one of ordinary skill in the art at the time of invention was made to provide the probe of Kazakevich with the identification means of Dowling in order to advantageously facilitate user-selectable settings and provide tracking purposes (Dowling, Pars. [0147], [0195] and [0213]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20120136207 is cited to show a similar probe. 20010048466 is cited to show a CCD clock. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795




/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795